Title: Thomas Jefferson to William Annesley, 26 March 1816
From: Jefferson, Thomas
To: Annesley, William


          
            Sir
             Monticello Mar. 26. 16.
          
          I am duly sensible of the mark of consideration you have been so kind as to shew me in consulting me on the subject of your new system in ship and boat building; but neither my occupations nor habits permit me any longer to indulge myself in speculations of that kind: and at no time of my life should I have been a competent judge of this. born and educated among the mountains, I am quite a stranger to Nautical subjects. as far as I see, your method is plausible, and especially promises strength of construction. I return you the drawing, which possibly may be useful to you, and pray you to accept the assurance of my respect.
          Th: Jefferson
        